Citation Nr: 0504753	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-20 094A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel





INTRODUCTION

The veteran served on active duty from February 1982 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 202 rating decision by the RO 
located in St. Petersburg, Florida.


FINDING OF FACT

On February 3, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

In a statement received by the Board on February 3, 2005, the 
appellant withdrew this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


